DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 04/04/2022.  Claims 1-16 are pending.  Claims 1 and 10 are independent.  Claims 10-16 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 04/04/2022 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjustment mechanism…the adjustment mechanism is configured to selectively move the handle and the shaft relative to the adjustment device and the outer stability shaft” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the adjustment mechanism is configured to selectively move the handle and the shaft relative to the adjustment device and the outer stability shaft" in lines 11-13 of the claim.    The limitation is indefinite because it is unclear how the shaft (e.g. outer stability shaft) is configured to move relative to itself.  The limitation “the shaft” could have been a typo.  For the purpose of the examination, the examiner interprets “the shaft” to be --the sheath--.   This also applies to the limitation “the shaft” in claim 3 in the last line of the claim.

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al. (US Pub. No.: 2008/0188920) in view of Brooks et al. (US Pub. No.: 2003/0144671) and Tabor (US Pub. No.: 2011/0251683).
Regarding claims 1-4 and 9, Moberg discloses a delivery device (the delivery device 100 shown in Figs. 1-7D) is fully capable of percutaneously delivering a stented prosthetic heart valve with the stented prosthetic heart valve being radially expandable from a radially compressed configuration to a radially expanded configuration because it is disclosed to deliver a stent), the delivery device comprising: a sheath (120, Figs. 1-7D) defining a lumen (Fig. 2), wherein the sheath is fully capable to compressively constrain the stented prosthetic heart valve (the sheath is fully capable to compressively constrain the stented prosthetic heart valve because it is disclosed to compressively constrain a stent); a handle (combination of 126 and 118, Figs 1 and 5-7D), wherein the sheath is connected to the handle (Para. [0058]); an adjustment device (104, Figs. 1 and 5-7D) coupled to the handle, wherein the adjustment device includes an adjustment lumen (interior space or lumen of 104, Figs. 5-7) through which the sheath and the handle slidably extend, wherein the adjustment device includes an adjustment mechanism (combination of 140, 142, and 144); and wherein the adjustment mechanism is configured to selectively move the handle and the sheath relative to the adjustment device (Para. [0075] and Figs. 7B-7C); wherein the adjustment mechanism includes a toothed wheel (140, Fig. 7C) that is coupled to teeth (122, Fig. 7C) on the handle; wherein the toothed wheel is oriented relative to a longitudinal axis of the adjustment device and the handle such that the toothed wheel rotates parallel to the longitudinal axis to move the handle and the sheath (Figs. 1, 5, and 7A-7D) ; a second toothed wheel (144, Figs. 5 and 7A-7D) disposed between the toothed wheel and the teeth on the handle, wherein the toothed wheel is coupled to the second toothed wheel and the second toothed wheel is coupled to the teeth on the handle (144, Figs. 5 and 7A-7D); wherein the adjustment mechanism is fully capable to selectively move the handle and the sheath relative to the adjustment device and the outer stability shaft a distance in the range of 10-40 mm (Para. [0058] and Fig. 5, the adjustment mechanism is fully capable to selectively move the handle and the sheath relative to the adjustment device and the outer stability shaft a distance in the range of 10-40 mm because the rack 188 is about 4 inches to 8 inches with which the selectively movement of the handle and sheath covers the range of 10-40 mm.  Also, the teaching reference Brooks teaches an adjustment mechanism about to retract the sheath in the range of 10-40 mm in Para. [0034] of Brooks for deploying the implant in 40-100 mm which covers the range of 10-40 mm).   However, Moberg does not disclose that the sheath is at least partially disposed within the handle; and an outer stability shaft coupled to the adjustment device; and wherein the adjustment mechanism is configured to selectively move the handle and the sheath relative to the adjustment device and the outer stability shaft.
Brooks teaches, in the same field of endeavor (circulatory implant delivery device), a delivery device comprising: a sheath (10, Fig. 12-16) at least partially disposed within a rack (84, Figs. 12-16) which serves as part of a handle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to modify the delivery device of Moberg to include that the sheath to be connected to the rack or handle by disposing the sheath at least partially within the handle as taught by Brooks from a finite number of predictable solutions in order to securely connect two parts of a device.  In the modified invention, the sheath is at least partially disposed within the handle because the rack in Moberg is part of the handle for moving the sheath, and the sheath of Brooks is at least partially disposed within the rack moving the sheath.
Furthermore, Tabor teaches, in the same field of endeavor (circulatory implant delivery device), a delivery device comprising an outer stability shaft (52, Figs. 3 and 4)) coupled to the adjustment device (48, Figs. 3 and 4, element 48 serves as the adjustment device because it controls/adjusts at least the movement of the sheath).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to also modify the delivery device of Moberg to include an outer stability shaft coupled to the adjustment device as taught by Tabor in order to obtain the advantage of frictionally isolate the delivery sheath assembly from an introducer device (Tabor, Para. [0038]).  In the modified device, the adjustment mechanism is configured to selectively move the handle and the sheath relative to the adjustment device and the outer stability shaft because the adjustment mechanism of Moberg is configured to selectively move the handle and the sheath relative to the adjustment device, and the outer stability shaft of Tabor is coupled to the adjustment device.
Regarding claim 5, Tabor discloses that the outer stability shaft is configured to isolate the sheath from a separate introducer valve component through which the delivery device is inserted into a patient (Para. [0038]).
Regarding claims 6-8, Tabor further discloses a sheath (42, Fig. 3 and 4) comprising a distal capsule (50, Figs. 3 and 4) and a proximal shaft (60, Figs. 3 and 4), wherein the proximal shaft is attached to an actuator mechanism (182, Fig. 4) of the handle, and wherein the distal capsule is configured to compressively constrain the stented prosthetic heart valve (Para. [0037] and Fig. 9B); wherein an outer diameter of the capsule is greater than an outer diameter of the proximal shaft (Figs. 3 and 4), the proximal shaft being affixed to the capsule at a connection point (70, Fig. 4), and further wherein in a delivery configuration, the connection point is distal of the distal end of the stability shaft by a distance in the range of 3-13 cm (Para. [0066]); and wherein an outer diameter of the capsule is greater than an outer diameter of the proximal shaft (Figs. 3 and 4), the capsule being affixed to the proximal shaft at a connection point (70, Fig. 4), and further wherein in a deployed configuration, the connection point is distal of the distal end of the stability shaft (Figs. 3 and 4 and Para. [0066]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sheath of Moberg to include a distal capsule and a proximal shaft, wherein the proximal shaft is attached to an actuator mechanism of the handle, and wherein the distal capsule is configured to compressively constrain the stented prosthetic heart valve; wherein an outer diameter of the capsule is greater than an outer diameter of the proximal shaft, the proximal shaft being affixed to the capsule at a connection point, and further wherein in a delivery configuration, the connection point is distal of the distal end of the stability shaft by a distance in the range of 3-13 cm; and wherein an outer diameter of the capsule is greater than an outer diameter of the proximal shaft, the capsule being affixed to the proximal shaft at a connection point, and further wherein in a deployed configuration, the connection point is distal of the distal end of the stability shaft as taught by Tabor in order to facilitate and stabilize the delivery of vascular implant through the body vessel with proximal shaft in smaller diameter and/or sufficiently maintaining the vascular implant in a compressed state within a designed space of the sheath (Moberg, Paras. [0037] and [0066]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,758,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,758,349 recite/disclose all the limitations of claims 1-9 of the pending application, e.g. a delivery device comprising a sheath, a handle, an adjustment device coupled to the handle; wherein the adjustment device includes an adjustment mechanism; and an outer stability shaft coupled to the adjustment device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030028236 A1	Gillick, Matthew J. et al. discloses a delivery device comprising an adjustment mechanism for controlling the movement of a sheath.
US 20030074045 A1	Buzzard, Jon et al. discloses a delivery device comprising a locking handle with an adjustment mechanism for controlling the movement of a sheath.
US 20080319524 A1	Yachia; Daniel et al. a delivery device comprising a gear system for controlling the movement of a sheath.
US 20110098805 A1	Dwork; Joshua et al. discloses a delivery device for delivering a heart valve, comprising a sheath with capsule at its distal end.
US 20110245917 A1	Savage; Padraig John et al. discloses a delivery device for delivering a heart valve, comprising a sheath with capsule at its distal end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771